Seawell, J.
We first take up the motion to quash the bill of indictment, or to compel the State to elect upon which one of the crimes supposedly charged therein it would seek conviction.
The first objection to the indictment upon the score that it charges a misdemeanor, and prosecution on that charge is barred by the statute of limitations, has been withdrawn in deference to S. v. Ritter, 199 N. C., 116, 154 S. E., 62, in which the Court holds conspiracy to be a felony. See, also, S. v. Lea, 203 N. C., 13, 164 S. E., 737.
The second ground — that the alleged conspiracy merges, as a matter of law, into the statutory offense charged as its consummation, that is, obtaining money under false pretense — is not tenable, at least in this State. S. v. Lea, supra. The suggested doctrine of merger, if it obtains here at all, has never, as far as we are aware, been held applicable to a ease of this kind. “The rule appears to be well settled in most jurisdictions that the conspiracy to commit a crime is not merged in the commission of the completed offense, but is a distinct offense of itself and is punished as such, notwithstanding its object, the admitted crime has been accomplished; and this seems to be now generally true, regardless of whether the conspiracy or its object be regarded as the same grade of offense, or one be regarded as higher than the other — as one a felony and one a misdemeanor.” Sneed v. United States, 298 Fed., 911, *639and authorities cited therein. See, also, 37 A. L. R., 772, and note; Reg. v. Button, 11 Q. B., 929 (Lord Dunham); Wharton Criminal Law, 11th Ed., 1605. The distinction was never based on sound reasoning and has practically disappeared from the American practice. Heke v. United States, 227 U. S., 131, 57 L. Ed., 450; United States v. Rogers, 226 Fed., 512.
The third ground advanced for quashing the bill of indictment challenges it upon the ground that two distinct crimes are charged in one count, and is, therefore, duplicitous and subject to be quashed if the State does not elect upon which crime it seeks conviction.
Generally speaking, a bill of indictment which charges two offenses in the same count is bad for duplicity. But there are some exceptions to this rule arising out of the relation of the offenses in the count to each other, and to the single transaction or series of transactions which grow out of one concatenated design.
This is especially true in indictments for conspiracy. In the prosecution of this particular crime it is generally held that a count is not duplicitous because it both recites the conspiracy to commit a criminal offense (which under our law is a complete crime without any overt act), and, also describes the crime which was its consummation. Especially is that true where the conspiracy relates to statutory crimes which grew out of the facts of the conspiracy and were connected with it as overt acts in its accomplishment. 5 R. C. L., 1081; United States v. Lancaster, 44 Fed., 885; Sneed v. United States, supra; S. v. Lea, supra. “In conspiracy cases the court will never be keen to hold an indictment bad for duplicity.” 37 A. L. R., 772, and note; Reg. v. Button, supra; United States v. Vannatta, 278 Fed., 559; S. v. Waymire, 52 Oregon, 281, 97 P., 46.
Since the bill was not duplicitous, the motion presented no ground either for quashing it or for compelling the solicitor to make an election.
The defendant complains, however, that after the theory of merger was rejected the State insisted on holding him to account for both crimes described in the bill. Such grievance as he may have had lay in the latitude given to the trial after it had passed this point — in some misdirection given the jury.
The unitary character of an offense against the law consisting of a series of acts or of two or more acts which are a part of the same transaction, some of them separately denounced by law, statutory or otherwise, and subject to prosecution separately, might have been presented to the jury in prayers for special instruction; or, failing that, instructions given contrary to the principle might have been brought up by appropriate exceptions. Scanning the exceptions to the charge, we find only one which brackets any statement relating to the two-count theory of *640the indictment, wbicb might fairly be considered as approaching this matter. But this exception is made to rest on a different ground, and does not present this objection. The defendant’s twenty-first exception is to the following instruction: “This is the general law upon the second count in the bill of indictment, gentlemen.” The court is referring to that part of the indictment which related to obtaining money under false pretense. In the record this exception is grounded upon the following objection: “The defendant, Jimmy Dale, excepts to the language embraced between (e) and (f)” [just quoted], “and especially in the light of the language following, intended by the court to explain said language, in that the two counts in the bill should have been separately stated and separately submitted and the law declared on each separately with reference to the evidence, which the court should have stated bearing on each issue separately and as to each defendant separately, which the court failed to do, leaving it uncertain upon which count the jury could or would convict.” This must be taken to refer specifically to the manner in which the judge stated the law as applicable to the two offenses, upon the facts presented, and the fact that he did not present them separately to the jury in the manner suggested by the defendant in the exception, and not as referring to the original objection that the bill was duplicitous. This interpretation is put upon the exception in the statement of “questions involved” on the first page of defendant’s brief: “should the court submit to the jury separate issues and separately 'state the evidence and declare and explain the law arising thereon’ as to each, and likewise separately 'state the evidence and declare and explain the law arising thereon’ on each issue as to each defendant ?”
As stated, the specification made in this objection to the charge is obviously the failure of the judge to separate the offenses in his charge and instruct as to each separately with respect to each defendant, applying the law as it relates to the particular offense and the facts of evidence, and not to the fact that the court in its instructions submitted the indictment as containing two counts, under both of which defendant might be convicted.
The verdict was general and applied to the bill of indictment as a whole. It was the privilege of the defendant, when the verdict came in and before the verdict was entered or the jury was discharged, to cause inquiry to be made as to how the jurors stood upon each of the offenses upon which he was held to account. The court was not required to do so ex mero motu.
Defendant, ore tenus, demurred and moved to quash the bill of indictment for that it does not state a cause of action. This refers to the contention that the charge relating to false pretense does not show any causation between the representation alleged to have been made by de*641fendants and tbe obtaining of tbe money. Tbe defect, if for tbe moment we consider it as sucb, would be unimportant in a charge of conspiracy, since in sucb a case it is unnecessary to describe tbe crime, wbicb is tbe subject of tbe conspiracy, witb legal and tecbnical accuracy. Williamson v. United States, 207 U. S., 425, 52 L. Ed., 278; Garland v. State, 112 Md., 83, 75 Atl., 631.
Nevertheless, we think tbe objection without merit. Tbe principle applied by tbe Court in S. v. Whedbee, 152 N. C., 770, 67 S. E., 60, we do not understand to be applicable where tbe surrendering of tbe money or other thing of value is tbe natural and probable result of tbe false pretense. Certainly, a mere “lie,” wbicb of itself and upon tbe face of tbe pleading offers no inducement to a man to give up bis money, would not undergird tbe crime, but it may be seen as an important element in obtaining money under false pretense, when tbe latent connection is brought out. Tbe indictment in S. v. Whedbee, supra, failed because tbe indictment did not bring tbe conduct of tbe victim into sucb relationship witb tbe false pretense as to suggest a reasonable motivation for bis act. Tbe facts alleged in tbe indictment here, relating to tbe misrepresentation, ex proprio vigore, are sucb as to imply causation, since they are obviously calculated to produce tbe result. Tbe representation of tbe defendant Eene Duffy, and her co-conspirators, that she was pregnant by Bryant; that she bad a child by him; takes tbe pretense out of tbe category of a mere lie, to wbicb no response may necessarily be expected. In this respect tbe indictment could not be improved without writing into it some needless affirmation of tbe wellsprings of human conduct and social impulses commonly known since tbe world began.
As bearing upon tbe numerous motions directed to defects in tbe bill of indictment, we think tbe following excerpt from tbe opinion by Chief Justice Stacy in S. v. Lea, 203 N. C., 13, 27, 164 S. E., 737, where tbe situation was not wholly dissimilar, is applicable: “Tbe statute, C. S., 4623, provides against quashal for mere informality or refinement, and judgments are no longer stayed or reversed for nonessential or minor defects. C. S., 4625; S. v. Beal, 199 N. C., 278, 154 S. E., 604. Tbe modern tendency is against tecbnical objections wbicb do not affect tbe merits of tbe case. S. v. Hardee, 192 N. C., 533, 135 S. E., 345; Rudd v. Casualty Co., 202 N. C., 779. If tbe bill or proceeding contain sufficient matter to enable tbe court to proceed to judgment, tbe motion to quash for redundancy or inartifieiality in statement is addressed to tbe sound discretion of the court: S. v. Knotts, supra (168 N. C., 173). There was no error in refusing to quash tbe indictments on tbe grounds of duplicity and indefiniteness. S. v. Beal, supra.”
Tbe exceptions to tbe admission of evidence and to its -application when admitted are of tbe usual character wbicb we might expect to be *642taken by prudent counsel in conspiracy cases. However, it is well understood that when a prima facie case is made out, the acts and declarations of the several defendants in the prosecution of the common purpose are admissible against each defendant. S. v. Lea, supra; S. v. Jackson, 82 N. C., 565. If orderly development of the case is to be followed at all, the admission of such evidence at any particular time must be largely a matter of discretion with the court, provided it does not violate the principle which we have just announced and go beyond it. In this case we do not find error in that respect. Here we think the court was careful to exclude such evidence as might be prejudicial to each defendant, and which did not come under the rule announced. Examining the exceptions to the evidence closely, we observe that the trial judge carefully confined the effect of the declarations of these parties as bearing upon the guilt or innocence of the persons making them.
Taking the charge as a whole, we do not find that the exceptions are sufficiently meritorious to warrant a new trial.
In the trial of the cause, we find
No error.